 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                SOUTHERN DIVISION
11
     FARZAD ARDESTANI,                        Case No. 8:17-cv-00721-JDE
12
13        Plaintiff,
                                              FINAL JUDGMENT
14        v.
15
     BMW OF NORTH AMERICA, LLC,
16
17        Defendants.

18
19        This action came on regularly for a jury trial on February 12, 2019, in
20 Courtroom 6A of the United States District Court, Central District of California,
21 the Honorable John D. Early, United States Magistrate Judge, presiding.
22 Plaintiff Farzad Ardestani (“Plaintiff”) was represented at trial by Hallen D.
23 Rosner. Defendant BMW of North America, LLC (“Defendant”) was
24 represented at trial by Stephen K. Cho and Robert M. Zimmerman.
25        A jury of eight (8) persons was regularly impaneled and sworn. Witnesses
26 were sworn and testified. After hearing the evidence and argument of counsel,
27 the jury was duly instructed by the Court and the cause was submitted to the
28 jury with directions to return a verdict. The jury deliberated and thereafter
 1 returned to the Court its verdict on February 14, 2019, finding in favor of
 2 Plaintiff and against Defendant as to Plaintiff’s claims for Breach of Express
 3 Warranty and Breach of Implied Warranty. As to the claim for Breach of
 4 Express Warranty, the jury found damages in the amount of $37,000 and
 5 imposed a penalty of $74,000. As to the claim of Breach of Implied Warranty,
 6 the jury found Plaintiff was entitled to restitution of $40,211.70.
 7        NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND
 8 DECREED that Judgment is entered in favor of Plaintiff and against Defendant
 9 as to Plaintiff’s claim for Breach of Express Warranty in the total amount of
10 $358,523.25, representing a jury award of $111,000 and recoverable attorney’s
11 fees of $247,523.25.
12
13
     Dated: May 13, 2019                         _______________________________
14
                                                 JOHN D. EARLY
15                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
